United States Court of Appeals
                     For the First Circuit


No. 15-1520

                          JOHN FANNING,

                           Petitioner,

                                v.

                    FEDERAL TRADE COMMISSION,

                           Respondent.



                          ERRATA SHEET


     The opinion of this Court issued on May 9, 2016, is amended
as follows:

     On page 3, line 17, "profiles" is replaced with "profile"

     On page 5, line 12, "inference" is replaced with "inferences"

     On page 9, line 13, "profiles" is replaced with "profile"